55DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a feeder configured to feed” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the limitation “the magnet or magnets are configured such that in use the distance between the magnet or magnets and the packaging material” is not clear?  It is not clear what applicant is intending to claim.  It appears the applicant may have left some language out of the claim.  
Claim 8 recites the limitation "per packaging container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US Patent 5,458,062) in view of Kawase et al. (EP 0977015).
With respect to claim 1, Goldberg teaches a feeder (14, roll 18 supplies/feeds web 20 as disclosed in Column 3, Lines 44-46) configured to feed a packaging material (20,23) through the device (10, Figure 1A), the packaging material (20, 23) a plurality of rectangular portions (Abstract, SI, 36) of magnetizable ink (SI), the packaging material having no crease lines and configured to form pillow-type food-containing packages (note: the packaging material is not positively recited and therefore does not have patentable significance as presently written.  However, Goldberg et al. does at least teach a packaging material (20,23).  Therefore, since Goldberg et al. teaches all the structure of the device as positively recited, it thereby meets the claim language);
a static bar (center portion between magnets is considered static bar)
having at least one magnet (62, 64, 66, 68), static bar magnetizes portions of ink (Abstract, SI, 36) applied to packaging material (20,23), 
	a printing press magnetizable ink applicator (31, 33, 52, 54, Column 4, Lines 20-22) configured to apply the plurality of portions of magnetizable ink (SI) to the packaging material.
	However, Goldberg et al. does not explicitly disclose the at least one magnet comprising surface area larger than the surface area of the individual portions of magnetizable ink.  Kawase et al. teaches at least one magnet (92) comprising surface area larger than the surface area of the individual portions of magnetizable ink (Figure 10).
It would have been obvious to one of ordinary skill in the art before the present application to modify the device taught by Goldberg et al., to provide a magnet with a surface area larger than the surface area of individual portions of magnetizable ink as taught by Kawase et al. for the purpose of accurately detecting a magnetic field corresponding to the amount of magnetic ink printed on a printed medium. 
With respect to claim 3, Goldberg et al. teaches rectangular-shaped portions (36), however is silent with respect to the width of the rectangular-shaped portions are between 2mm to 6mm.  
However, it has been held that held that where general conditions are
disclosed in the prior art, discovering the optimum or workable ranges involves only
routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before
the effective filing date of the present application to modify Goldberg et al., to provide rectangular-shaped portions between 2mm to 6mm since such a modification would ensure the rectangular-shaped portions can be easily seen by the operator and easily detected by a sensor.
With respect to claim 5, Goldberg et al. teaches a static bar that has at least two magnets (center portion between magnets is considered static bar)
having at least one magnet (62, 64, 66, 68).
	With respect to claim 7, Goldberg et al. teaches the magnet or magnets (62, 64, 66, 68) are configured such that in use the distance between the magnet or magnets and the packaging material (20, 23).
With respect to claim 8, Goldberg et al. teaches the device (10) is configured to apply only one magnetized ink portion (36) per packaging container to be formed from the packaging material (20, 23).
With respect to claim 16, Goldberg et al. teaches the Goldberg et al. teaches rectangular-shaped portions (36), however is silent with respect to the width of the rectangular-shaped portions are between 3mm to 5mm.  
However, it has been held that held that where general conditions are
disclosed in the prior art, discovering the optimum or workable ranges involves only
routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before
the effective filing date of the present application to modify Goldberg et al., to provide rectangular-shaped portions between 3mm to 5mm since such a modification would ensure the rectangular-shaped portions can be easily seen by the operator and easily detected by a sensor.
With respect to claim 17, Goldberg et al. teaches the Goldberg et al. teaches rectangular-shaped portions (36), however is silent with respect to the width of the rectangular-shaped portions are between 3.9mm to 4.1mm.  
However, it has been held that held that where general conditions are
disclosed in the prior art, discovering the optimum or workable ranges involves only
routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before
the effective filing date of the present application to modify Goldberg et al., to provide rectangular-shaped portions between 3.9mm to 4.1mm since such a modification would ensure the rectangular-shaped portions can be easily seen by the operator and easily detected by a sensor.
With respect to claim 18, Goldberg et al. teaches the Goldberg et al. teaches magnets (62-66 and 68-71) and a distance between the magnets and the packaging material (20,23) as shown in Figure 1A, however is silent with respect to the distance between the magnet or magnets and the packaging material is less than 2mm.  
However, it has been held that held that where general conditions are
disclosed in the prior art, discovering the optimum or workable ranges involves only
routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before
the effective filing date of the present application to modify Goldberg et al., to provide a distance between the magnet or magnets and the packaging material less than 2mm since such a modification would provide sufficient distance in order to ensure and provide a more effective magnetic field between the magnets and the packaging material.
With respect to claim 19, Goldberg et al. teaches the Goldberg et al. teaches magnets (62-66 and 68-71) and a distance between the magnets and the packaging material (20,23) as shown in Figure 1A, however is silent with respect to the distance between the magnet or magnets and the packaging material is less than 1mm.  
However, it has been held that held that where general conditions are
disclosed in the prior art, discovering the optimum or workable ranges involves only
routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before
the effective filing date of the present application to modify Goldberg et al., to provide a distance between the magnet or magnets and the packaging material less than 1mm since such a modification would provide sufficient distance in order to ensure and provide a more effective magnetic field between the magnets and the packaging material.

5.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US Patent 5,458,062) in view of Kawase et al. (EP 0977015), as applied to the claims above, and further in view of Lundblad et al. (US Publication 2016/0016390).
	With respect to claim 9, Goldberg et al., as modified, teaches the claimed invention with the exception of one lamination station comprising an extruder and a roller press nip configured to provide a lamination layer configured to laminate the magnetized packaging material. 
Lundblad et al. teaches one lamination station comprising an extruder (8) and a roller press nip (roller pair below extruder 8 in Figure 5A) configured to provide a lamination layer configured to laminate a packaging material (1). 
It would have been obvious to one of ordinary skill in the art before the present application to further modify the device taught by Goldberg et al., as modified, to provide an extruder and roller press nip for the purpose of providing a wear resistant layer to a medium. 
With respect to claim 11, Goldberg et al. teaches the claimed invention with the exception of at least two lamination stations, each lamination station comprising an extruder and a roller press nip configured to provide lamination layers configured to laminate the magnetized packaging material.
Lundblad et al. teaches one lamination station comprising an extruder (8) and a roller press nip (roller pair below extruder 8 in Figure 5A) configured to provide a lamination layer configured to laminate a packaging material (1). 
It would have been obvious to one of ordinary skill in the art before the present application to further modify the device taught by Goldberg et al., as modified, to provide an extruder and roller press nip as taught by Lundblad et al. for the purpose of providing a wear resistant layer to a medium. 
With respect to two lamination stations, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art and has no patentable significance unless a new and unexpected result is produced. In re Plarza, 274 F. 2d 669, 124 USPQ 378 (1960).
It would have been obvious to one of ordinary skill in the art to provide a second lamination station with an extruder and a roller press nip to the device since such a modification would effectively provide a wear resistant layer.

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US Patent 5,458,062) in view of Kawase et al. (EP 0977015) and Lundblad et al. (US Publication 2016/0016390), as applied to the claims above, and further in view of Bergholtz (US Publication 2013/0228614).
With respect to claim 10, Goldberg et al., as modified, teaches the claimed invention with the exception of at least one operation unit configured to modify the magnetized and laminated packaging material, wherein the least one operation unit is selected from the group consisting of at least one of a doctoring unit and a printing unit for applying decorative artwork to the packaging material.
Bergholtz teaches does not disclose one operation unit configured to modify the magnetized and laminated packaging material, wherein the least one operation unit is selected from the group consisting of at least one of a doctoring unit and a printing unit (1203 and Paragraph 1203) for applying decorative artwork to the packaging material. 
It would have been obvious to one of ordinary skill in the art before the present application to further modify the device taught by Goldberg et al., as modified, to provide an operation unit as taught by Bergholtz for the purpose of providing a positioning marks to a medium. 

Allowable Subject Matter
7.	Claims 12-14, 20 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 12, the prior art does not teach or render obvious a method of magnetizing material in combination with all the steps and in particularly the step of applying a plurality of rectangular portions of magnetizable ink to the packaging material, the packaging material having no crease lines and configured to form pillow-type food-containing packages.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 3, 5, 7-14 and 16-21 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        

/MATTHEW G MARINI/Primary Examiner, Art Unit 2853